DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 11 January 2021 is acknowledged and has been entered. In the response, claims 48 and 62 have been amended to obviate rejections under 35 U.S.C. § 112(b) or (pre-AIA ), second paragraph. In view thereof, this rejection is withdrawn. Claims 43-63 remain pending in the application. Claims 43-44, 46, 49 56, 60 and 63 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2012/0273213 A1 (Blalock et al.). In the response, applicant suggests that the reference does not meet each and every limitation of claim 43, and therefore cannot anticipated the claim. Specifically, applicant asserts that Blalock et al. does not disclose or suggest a conductor housing, a high pressure wellhead housing, or any system of spools, valves and assorted adapters that provide pressure control, or any facility for installing casing hangers during the well construction phase, or any means of hanging production tubing or installing a Christmas tree and surface flow-control facilities.  These remarks are not persuasive.
	Claims 43 merely requires a subsea wellhead assembly with an outer suction skirt, a high pressure wellhead housing and an inner member comprising a conductor housing and no low pressure conductor pipe. Blalock et al. discloses a wellhead assembly comprising a high pressure wellhead housing at 2, (the pressure-balancing and pressure-ratings for the assembly are discussed beginning at 0059 et seq., additionally, the gooseneck at 26 is disclosed as a “high pressure connector” so the wellhead housing is reasonably interpreted as a “high pressure” housing), a suction skirt at 54 and a conductor housing (which can be either of the PBR 4 or the bore at 5 shown in figure 1B). While the wellhead housing of Blalock et al. may not have any spools, valves or adapters, or any facility for installing casing hangers or tubing hangers for production tubing, and may or may not be an “upper Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). These rejections will be maintained and made final.
	With respect to claim 49, as previously explained, the PBR 4 or the bore at 5 is reasonably interpreted as a “conductor housing”, and, as shown in figure 1A and figure 1B, does not have a conductor pipe, as element 8 is a seal stem. Moreover, as practically any subsea tubular can be construed as a “conductor housing” depending on what it is attached to, than practically any stand-alone wellhead or tubular would read on the limitation “does not support or comprise a conductor pipe”. This rejection will be maintained and made final.
	With respect to the rejections of claims 45, 47, 50-55, 57-59 and 61 as being unpatentable over Blalock et al. in view of International Publication Number WO 2015/118348 (Ellison) and the rejections of claims 48 and 62 over US 4,830,541 (Shatto), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425 (CCPA 1981). The rejections will be maintained and made final.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 43-44, 46, 49, 56, 60 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0273213 A1 (Blalock et al.).
4 or 5) and a high pressure wellhead housing 2 but does not comprise a low pressure conductor pipe.
	As concerns claim 44, Blalock et al. discloses the suction anchor according to claim 43, wherein the inner member does not comprise a central suction anchor tube (as illustrated).
As concerns claim 44, Blalock et al. discloses the suction anchor according to claim 43, wherein the inner member does not comprise a central suction anchor tube (as illustrated).
As concerns claim 46, Blalock et al. discloses the suction anchor according to claim 43, wherein the conductor housing is received within a conductor housing receptacle 4 and is mechanically fixed to the suction anchor within the conductor housing receptacle (figure 18).
As concerns claim 49, Blalock et al. discloses a subsea wellhead assembly comprising: a conductor housing 5, wherein the conductor housing does not support a conductor pipe, wherein the assembly does not comprise a conductor pipe (figure 1A).
As concerns claim 56, Blalock et al. discloses a subsea wellhead assembly comprising: a high pressure wellhead housing 2, wherein the high pressure wellhead housing does not support a wellhead housing extension pipe (figure 1A).
As concerns claim 60, Blalock et al. discloses a method of installing or uninstalling a subsea wellhead assembly, the method comprising: providing a suction anchor 54 according to claim 43 that in use acts as a subsea well foundation (0058); and installing or uninstalling the suction anchor together with the high pressure wellhead housing on or from a seabed (see figures 8, 9 and 10).
As concerns claim 63, Blalock et al. discloses the suction anchor according to claim 43, wherein the suction anchor further comprises a fop structure, wherein the top structure comprises a plurality of radiating fins 14, 15, 16 and 17 that are fixed to the top of the suction anchor, and the fins are in the form of I -beams (figure 6 appears to have this configuration).
Claim Rejections - 35 USC § 103
s 45, 47, 50-55, 57-59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blalock et al. in view of International Publication Number WO 2015/118348 A1 (Ellison).
As concerns claim 45, Blalock et al. discloses the suction anchor according to claim 43, but lack to disclose wherein the inner member of the suction anchor comprises a wellhead housing extension pipe; nevertheless Ellison discloses a suction anchor with an inner member 28, wherein the inner member of the suction anchor comprises a wellhead housing extension pipe (see figure 5, the inner member at 28 is integral with the wellhead at 24). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the wellhead housing extension pipe into the apparatus to obtain the predictable result of facilitating the insertion of the suction anchor into the sea bed.
As concerns claim 47, Ellison discloses a subsea wellhead installation and/or removal apparatus, the wellhead installation apparatus comprising a suction anchor according to claim 43 and a device connected to the high pressure wellhead housing for permitting the suction anchor to be lowered and/or lifted subsea, wherein the device is a well control device, a subsea tree or a capping stack (in this instance there is not a specific reference for connecting the lowering cobles to the wellhead housing, although some form a connecting device would be obvious, as shown in figure 1, the wellhead 24 is certainly a well control device).
As concerns claim 50, the combination discloses the subsea wellhead assembly according to claim 49, comprising: a suction anchor comprising an outer suction skirt (see Ellison at 16) and an inner pipe (Ellison at 28) connected to the outer suction skirt, wherein the conductor housing is supported by the suction anchor such that loads can be transferred from the conductor housing to the suction anchor (Ellison at 0085), and wherein the conductor housing is located above the inner pipe (see Ellison at figure 2 and figure 3).
 subsea wellhead assembly according to claim 49, wherein the assembly comprises a high pressure wellhead housing 24 and wherein the high pressure wellhead housing is located within and supported by the conductor housing (best shown in figure 2 and figure 3, in this case 44 equates to a "conductor housing"), and wherein the high pressure wellhead housing is attached to and supports a wellhead extension pipe 28.
As concerns claim 52, the combination discloses the subsea wellhead assembly according to claim 50, wherein the conductor housing is connected near or at its top end and near or at its bottom end to the suction anchor (see figures 2 and 3 of Ellison).
As concerns claim 53, Blalock et al. discloses the subsea wellhead assembly according to claim 50, wherein the conductor housing 5 is received in a conductor housing receptacle 4 and mechanically fixed to the suction anchor (figure IB).
As concerns claim 54, Blalock et al. discloses the subsea wellhead assembly according to claim 50, wherein a bottom of the conductor housing is received on and supported by a mount 96 attached to the suction anchor, and wherein the conductor housing is locked in position relative to the suction anchor via a clamp (while Blalock et al. at 0058 describes welding, attachment may be by other means such as bolting or "some other mechanism", of which a clamp would be an obvious variant), and wherein the damp and mount each provide a path for loads to be transmitted from the conductor housing to the suction anchor (any connecting structure would provide such a path).
As concerns claim 55, the combination discloses the subsea wellhead assembly according to claim 49, wherein a high pressure wellhead housing is landed in the conductor housing (Ellison), and wherein the high pressure wellhead housing does not support a wellhead housing extension pipe (Blalock et al.).

As concerns claim 58, the combination discloses the subsea wellhead assembly according to claim 56, wherein the high pressure wellhead housing is located within and supported by a conductor housing (Ellison), and wherein the conductor housing does not support a conductor pipe (Blalock et al.)
As concerns claim 59, Ellison discloses the subsea wellhead assembly according to claim 56, wherein a casing hanger that supports a casing is landed in the high pressure wellhead housing, wherein the inner pipe of the suction anchor is immediately around the casing (0057).
As concerns claim 61, Ellison discloses the method according to claim 60, wherein the method comprises connecting a device to the high pressure wellhead housing such that the suction anchor is held by the device connected to the high pressure wellhead housing during installation or uninstallation, and wherein the device is a well control device, a subsea tree or a capping stack (in this instance there is not a specific reference for connecting the lowering cables to the wellhead housing, although some form a connecting device would be obvious, as shown in figure 1, the wellhead 24 is certainly a well control device).
Claims 48 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blalock et al. or Blalock et al. as modified above, and further in view of US 4,830,541 (Shatto).
As concerns claims 48 and 62, the combination discloses the subsea wellhead installation and/or removal apparatus according to claim 47 and 61, but lacks to explicitly disclose wherein the devicfurther comprises at least one of a device for adjusting the pressure inside the suction anchor, and controlling devicsee at least figure 1, the venturi device 20 evacuates the anchors 15), or a verticality measuring and controlling devicsee figure 4, there are level indicators at 50 and valves at 52 that are in communication with ports 53 on the containers and additionally a controller at 55 for selectively opening the valves, based on the desired vertical angle that the anchors at 15 are to be positioned relative to vertical). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the leveling and pressure adjusting into the suction anchor assembly to obtain the predictable result of controlling the depth and orientation of the assembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679